Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 03/19/2020. In virtue of this communication, claims 1-31 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 10/07/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings Objection
The drawings submitted on 03/19/2020 are not accepted as part of the formal application. Figures 1, 2, 3 and 19 objected to because they are blurry. Drawings should be in black and while lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
	The recitation “slanted less than 45°” in line 11 is considered vague because a range of degrees less than 45° is not defined. Clarification is required.

Regarding claim 2,
	The recitation “slanted less than 15°” in line 2 is considered vague because a range of degrees less than 15° is not defined. Clarification is required.


	The recitation “slanted less than 45°” in line 11 is considered vague because a range of degrees less than 45° is not defined. Clarification is required.

Regarding claim 15,
	The recitation “slanted less than 20°” in line 2 is considered vague because a range of degrees less than 20° is not defined. Clarification is required.

Regarding claim 20,
	The recitation “substantially parallel to the reflector” in line 11 is considered vague because it’s not clear that how the horizontal component shaping element is parallel to the reflector. Clarification is required.

Regarding claim 22,
	The recitation “slanted less than 20°” in line 2 is considered vague because a range of degrees less than 20° is not defined. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20020070902), hereinafter Johnson.

Regarding claim 27,
Johnson discloses a base station antenna (an antenna assembly 10, Fig 3), comprising:

a fence structure (a parasitic structure PAR18, Fig 3) mounted to extend forwardly from the reflector, the fence structure including a base (a foot 56, Fig 3) that is mounted on the reflector and a forwardly projecting member (a leg portion 54, Fig 3) that projects forwardly from the base, and
a dielectric coating (a dielectric member 58, Fig 3) disposed between the base of the fence structure and the reflector.
Johnson does not explicitly teach the dielectric member 58 is a dielectric coating.
However, it’s well known in the art that a dielectric layer is a dielectric coating. See Turovskiy, US 20060259024, paragraph [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a dielectric layer as a dielectric coating in Johnson, in order to provide a compact antenna structure having an increase of the antenna beam width.
[AltContent: arrow][AltContent: textbox (PAR18)][AltContent: textbox (Johnson (US 20020070902))]
    PNG
    media_image1.png
    741
    648
    media_image1.png
    Greyscale


Regarding claim 28,
Johnson as modified discloses the claimed invention, as described in claim 27.
Johnson as modified taches the dielectric coating is sprayed onto the rear surface of the base of the fence structure facing the reflector (Fig 3).

Regarding claim 29,
Johnson as modified discloses the claimed invention, as described in claim 28.

However, it’s well known in the art that a dielectric coating is made of Teflon or other dielectric materials suitable for spraying. See Turovskiy, US 20060259024, paragraph [0042]).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20020070902), hereinafter Johnson, in view of Isik et al (US 20170310009), hereinafter Isik.

Regarding claim 30,
Johnson as modified discloses the claimed invention, as described in claim 27.
	Johnson as modified does not teach the fence structure comprises a parasitic assembly including a horizontal component shaping element that is coupled to the forwardly projecting member.
However, Isik teaches a base station antenna (a dual band antenna 10, Fig 1), comprising a reflector (a reflector 12, Fig 1) that defines a substantially vertical plane; a fence structure (a parasitic element 301, Fig 1) mounted to extend forwardly from the reflector (Fig 3), the fence structure comprises a parasitic assembly including a horizontal component shaping element (a horizontal element HOR30, Fig 3) that is coupled to a forwardly projecting member (a projecting element PJT30, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fence structure comprising a parasitic assembly including a horizontal component shaping element being coupled to a forwardly projecting member in Johnson as modified, as taught by Isik, in order to minimize undesirable interactions may occur between radiating elements of the antenna.



[AltContent: textbox (Array 2)][AltContent: ][AltContent: textbox (Array 1)][AltContent: ][AltContent: textbox (301)][AltContent: arrow][AltContent: textbox (Isik (US 20170310009))]          
    PNG
    media_image2.png
    543
    663
    media_image2.png
    Greyscale

    







[AltContent: arrow][AltContent: textbox (PJT30)][AltContent: arrow][AltContent: textbox (HOR30)][AltContent: textbox (Isik (US 20170310009))]
    PNG
    media_image3.png
    905
    811
    media_image3.png
    Greyscale


Regarding claim 31,
Johnson as modified discloses the claimed invention, as described in claim 27.
Johnson as modified does not teach the fence structure is disposed between two arrays of radiating elements on the reflector.
However, Isik teaches a base station antenna (a dual band antenna 10, Fig 1), comprising a reflector (a reflector 12, Fig 1) that defines a substantially vertical plane; a fence structure (a parasitic element 301, Fig 1) mounted to extend forwardly from the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fence structure being disposed between two arrays of radiating elements on a reflector in Johnson as modified, as taught by Isik, in order to minimize undesirable interactions may occur between radiating elements of the antenna.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845